Citation Nr: 1002382	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967, including approximately 15 months of service in 
Vietnam, and his decorations include the Vietnam Campaign 
Medal with device and the Vietnam Service Medal.  He also had 
additional service in the Puerto Rico National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The Board observes that service connection for a psychiatric 
disability was previously denied in an unappealed April 1998 
rating action.  Since that time, VA received an envelope 
containing his service treatment records and associated them 
with the claims folder.  As such, the Board agrees with the 
RO that the claim must be considered de novo.  See 38 C.F.R. 
§ 3.156(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
psychiatric disability because he has this condition related 
to his in-service experiences in Vietnam.  To date, he has 
not been afforded a VA examination to determine whether he 
has a psychiatric disability that is related to or had its 
onset in service.  In light of his contentions, the Board 
finds that a VA examination is necessary to adjudicate this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, this case must be remanded.

The Board also observes that he has received treatment at the 
San Juan, Puerto Rico, VA Medical Center since 1984.  A 
September 2007 VA medical examination report also refers to 
prior treatment that the Veteran received at the San Juan 
VAMC.  Significantly, however, the only records obtained from 
that medical facility are dated from November 2007 to April 
2008.  Because it appears that he may have received 
additional VA treatment relevant to his claims, the Board 
finds that, on remand, efforts should be made to obtain any 
VA medical records, dated prior to November 2007 and after 
April 2008, which may be outstanding.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the record reflects that in February 2008, the 
Veteran expressed his disagreement with the RO's denial of 
his claim for service connection for dermatitis.  The RO 
thereafter issued an August 2008 statement of the case (SOC) 
referencing a claim for service connection for a back 
condition, which the Veteran had not appealed, but declining 
to mention his dermatitis claim.  To date, the RO has not 
issued the Veteran an SOC with respect to this claim.  Under 
the circumstances, the Board has no discretion and is obliged 
to remand this issue to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain and associate with the 
claims folder all VA medical records 
from the VAMC in San Juan dated prior 
to November 2007 and after April 2008.

2.  The RO should afford the Veteran a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology 
of any psychiatric disability found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not that any 
psychiatric disability found to be 
present had its onset in or is related 
to service, to specifically include the 
Veteran's service in the Republic of 
Vietnam.  In doing so, the examiner 
should acknowledge any report of a 
continuity of symptomatology since 
service.  All findings and conclusions 
should be set forth in a legible 
report.  

3.  The RO must issue the Veteran an 
SOC as to his claim of service 
connection for skin disability, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

4.  Then readjudicate his psychiatric 
disability claim.  If any of the 
benefits sought on appeal are not 
granted, issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

